Citation Nr: 1031418	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  08-37 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disorder (COPD), including as secondary to cold 
exposure in service.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1964 
to April 1966.

This appeal to the Board of Veterans' Appeals (Board) is from a 
March 2008 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico.


FINDING OF FACT

The Veteran's COPD was first shown over thirty years after 
discharge from service, and the medical evidence of record 
indicates that it is more likely than not due to the Veteran's 
30-year history of heavy cigarette smoking.


CONCLUSION OF LAW

COPD was not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. § 
5103(a).  The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  However, the notice requirements may be 
satisfied if any errors in the timing or content of such notice 
are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letter 
dated in December 2007.  The notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The notice also advised the Veteran of the laws 
regarding degrees of disability or effective dates for any grant 
of service connection. 

VA has obtained service treatment records, and assisted the 
Veteran in obtaining evidence.  

In disability compensation (service connection) claims, VA must 
provide a medical examination [for a nexus opinion, as 
applicable] when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability, 
and (2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although the 
Veteran was not afforded a VA examination in conjunction with the 
service connection claim to determine the likely etiology of the 
COPD, no such examination is necessary in this case because, (a) 
he was afforded a VA examination in conjunction with a claim for 
non-service-connected pension, which provided an adequate nexus 
opinion; and, (2)  there is no evidence of any in-service 
excessive cold exposure or complaints, findings or diagnosis of a 
pulmonary condition or disability, and record does not reflect 
the presence of a pulmonary disability until many years after 
discharge from service.  

II.  Service Connection

The Veteran seeks service connection for COPD, claiming that the 
disability began as a result of cold exposure during service in 
Korea.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

The Veteran has alleged that he has COPD as a result of exposure 
to very cold temperatures while stationed in Korea.  The 
Veteran's service treatment records are negative for complaints, 
findings or diagnosis of any pulmonary condition or disability.  
In fact, the record reflects that the Veteran did not begin 
having symptoms of a pulmonary disability until the late 1990's.  

VA treatment records reflect that the Veteran had been treated 
for COPD since 1997.  At an April 2000 VA examination (conducted 
for the purposes of establishing entitlement to non-service-
connected pension)  the Veteran reported a 35-year history of 
cigarette smoking at a rate of 2 packs per day on average.  He 
quit smoking in approximately 1990 after he began to experience 
low back pain.  Per the Veteran's self-reported history, he began 
to experience a frequent sense of tightness in the chest 
associated with shortness of breath and air hunger after mild to 
moderate exertions such as walking at a normal pace for a while 
and also when climbing stairways or carrying moderately heavy 
objects.  Chest x-rays and pulmonary function tests at that time 
confirmed a diagnosis of emphysema.  The Veteran further reported 
that he had been treated with oral bronchodilators and nasal 
inhalers, and an IPPB machine with Proventil drops since that 
time.

On examination of the chest, there were symmetric diminished 
chest excursions.  The lungs revealed scattered rhonchi over both 
pulmonary fields with expiratory wheezes.  The diagnosis was COPD 
secondary to cigarette smoking.  Pulmonary examination, chest x-
ray and pulmonary function testing accomplished the same month 
confirmed the diagnosis.  

In sum, the VA examiner opined that the Veteran's COPD was 
secondary to his many years of heavy cigarette smoking.  There is 
no medical opinion to the contrary.  

Although the Veteran is certainly competent to report what comes 
to him through his senses, he does not possess the requisite 
medical expertise to provide answers to more complex medical 
questions such as the etiology of his COPD.  The Veteran can 
attest to factual matters of which he had first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, being 
placed on limited duty, and undergoing physical therapy.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  However, 
the Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation carry little probative value.  A layperson is generally 
not capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain 
v. West, 11 Vet. App. 124, 127 (1998).  Thus, while the Veteran 
is competent to state that he was exposed to undue cold in 
service, he does not have the medical expertise to link this 
alleged cold exposure to his COPD which was diagnosed 35 years 
later.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay evidence.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  
This would include weighing the absence of contemporary medical 
evidence against lay statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), the 
Federal Circuit determined that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when (1) a 
layperson is competent to identify the medical condition (noting 
that sometimes the layperson will be competent to identify the 
condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer), (2) the 
layperson is reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  The relevance of lay 
evidence is not limited to the third situation, but extends to 
the first two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, the Veteran is not competent to provide evidence 
as to more complex medical questions.  See Woehlaert v. 
Nicholson, 21 Vet. App. 456 (2007).

Here, even assuming arguendo, that the Veteran did feel tightness 
in his lungs during cold weather during service, the medical 
evidence of record, and the lack of any objective evidence of a 
pulmonary disability for over thirty years after separation from 
service outweighs the Veteran's lay statements.  There is simply 
no evidence of record to support the Veteran's assertions that 
in-service cold exposure caused or contributed to the onset of 
his COPD.  By contrast, the evidence overwhelmingly shows that 
cigarette smoking is the more likely cause of the COPD.  

As a final note, there is also no indication that the Veteran 
experienced significant cold exposure during service.  Although 
the Veteran had service in Korea, at Camp Casey, this service was 
during the Vietnam Era, between 1964 and 1966, not during the 
Korean Conflict in the mid 1950's, when there are documented 
events of servicemen having extreme cold exposure.  

The preponderance of the evidence is against the claim of service 
connection for COPD; there is no doubt to be resolved; and 
service connection for COPD is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for COPD is denied.  



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


